Order filed June 23, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00271-CV
                                   ____________

                        PATRICIA BROWN, Appellant

                                        V.

                  HEB GROCERY COMPANY, LP, Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-43623

                                     ORDER

      No reporter’s record has been filed in this case. The official court reporter
for the 190th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On May 12, 2015, the clerk of
this court notified appellant that we would consider and decide those issues that do
not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM